Citation Nr: 0829991	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to an increased evaluation for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, wherein the RO continued a 10 percent 
disability evaluation assigned to service-connected 
pseudofolliculitis barbae.  The veteran timely appealed the 
RO's August 2006 rating action to the Board.  

In September 2007, the veteran's representative, State of 
Minnesota Department of Veterans Affairs, submitted 
additional evidence pertinent to the increased evaluation 
claim on appeal, along with a waiver of initial RO 
consideration.  Thus, the Board will consider the claim on 
the merits.  See, 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The veteran's service-connected pseudofolliculitis barbae of 
the face and neck is non-disfiguring, covers less than 20 
percent of the exposed or total body area, and has not 
required systemic therapy, such as corticosteroids or other 
immunosuppressive drugs for more than 6 weeks during any year 
during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118; Diagnostic Codes 7800, 7806, 7813 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim on appeal.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.

With regard to the increased evaluation claim decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

In this case, the Board is aware that the VCAA letter, issued 
by the originating agency in June 2006, does not contain the 
level of specificity set forth in Vazquez-Flores.  The Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because there is evidence of 
actual knowledge on the part of the veteran of what is 
necessary to achieve a higher rating and because there is 
other documentation in the claims file that reflects the 
veteran was afforded notification with which a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In this regard, in written statements provided throughout the 
appeal, the veteran demonstrated an understanding of the 
evidence necessary to substantiate his increased evaluation 
claim discussed in the decision below.  For example, in 
September 2007, the veteran submitted to VA photographs of 
his face and neck, which he maintained showed an increase in 
the severity of his service-connected pseudofolliculitis 
barbae.  In addition, the veteran has maintained that his 
pseudofolliculitis barbae has caused him to be removed from 
previous job positions because of his refusal to shave his 
beard.  (See, February 2004 VA examination report).  The 
photographs and statements of the veteran indicate an 
awareness on his part that information about such effects, 
with specific examples, is necessary to substantiate the 
instant increased evaluation claim.  Significantly, the Court 
in Vazquez- Flores held that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See, Vazquez, 
supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected 
pseudofolliculitis barbae on his previous employment, the 
Board does not view said disorder to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.

Finally, November 2006 statement of the case and the January 
2007 supplemental statement of the cases include discussions 
of the skin rating criteria utilized in the present case.  
The veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

	Duty to Assist

Regarding VA's duty to assist the appellant with his 
increased rating claim decided in the decision below, recent 
VA examination and clinical treatment reports, along with 
statements of the veteran, and photographs of the veteran's 
face and neck, have been associated with the claims file.  

In his notice of disagreement, received by the RO in 
September 2006, the veteran indicated that he was in receipt 
of disability benefits from the Social Security 
Administration (SSA) because of "shoulder and other Health 
conditions."  Therefore, as the SSA decision does not 
pertain to the skin problems, the aforementioned SSA records 
would not be pertinent in regard to the increased evaluation 
claim decided in the decision below.  In view of the 
foregoing, VA is not required to obtain the underlying files 
regarding the SSA award prior to considering the claim on the 
merits, because they have not been shown to be relevant to 
the issue at bar. Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).  



II.  Relevant Laws and Regulations

	Increased Evaluations-general rating criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, however, an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield,21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

	Rating criteria-skin

The veteran's service-connected pseduofolliculitis barbae has 
been assigned a 10 percent disability rating under Diagnostic 
Codes 7813-7800.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7813.  Diagnostic Code 7813 states that dermatophytosis is to 
be rated as disfigurement of the head, neck, or face 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813. 

Here, since there is no evidence of disfigurement of the 
head, face or neck or of scars resulting from the service-
connected pseudofolliculitis barbae to warrant evaluation 
under Diagnostic Codes 7800 or 7801-7805, the Board finds 
that Diagnostic Code 7806 should be applied.  To this end, 
October 2005 and January 2007 VA treatment records show that 
the veteran's face was devoid of any lesions, areas of 
scarring, erythematous papules, or pustules, and alopecia.  
In addition, while a February 2004 VA examination report 
contained clinical findings of multiple small one (1) 
millimeter scar depressions, they were not characterized---by 
either the veteran or examining physician---as 
"disfiguring."  Thus, the Board finds the veteran's 
pseudofolliculitis barbae is properly evaluated under 
Diagnostic Code 7806.  

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 
percent rating requires less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent is warranted when the skin disability 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas is affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.


III.  Factual Background and Analysis

       Factual Background

When VA evaluated the veteran for his pseduofolliculitis 
barbae in February 2004, there were multiple small one 
millimeter scar depressions associated on the sides of the 
veteran's face---cheeks, chin and under the  neck with hair 
follicles.  There were no active lesions noted at that time, 
but there were numerous areas where hair was pointing back 
into the veteran's face.  The veteran stated that he was on 
three medications, one of which was Hydrochlorothiazide.  He 
was unable to recall the other two medications.  The veteran 
was diagnosed with pseduofolliculitis barbae.  (See, February 
2004 VA examination report.)  

An October 2005 VA progress note reflects that there was no 
evidence of any facial lesions on the veteran's face.  (See, 
VA progress note, dated in October 2005.) 

A January 2007 VA dermatology treatment report reflects that 
the veteran complained of malodorous facial lesions in the 
beard area.  The veteran stated that on occasion, he applied 
clinda one percent solution to his beard and other affected 
areas.  A physical evaluation revealed that the veteran 
sported a short-haired beard.  There was no evidence of any 
eythematous papules, pustules, scarring or alopecia.  The 
examiner entered an assessment of pseudofolliculits barbae.  
The veteran was treated with a topical solution (clinda 
solution) and cream (desonide cream) and benzyl peroxide 
(five percent gel).  The examiner specifically found that the 
veteran's pseudofolliculitis barbae is a chronic condition 
which is controlled but not cured.  She discussed the need to 
avoid short cutting of hairs and recommended the use of a 
bump fighter razor.    (See, January 2007 VA dermatology 
treatment report.) 

Photographs of the veteran's face and neck, received by the 
Board in September 2007, corroborate the clinical findings 
found during VA examinations in February 2004 and January 
2007. 


	Analysis

As noted earlier, since there is no evidence that the 
service-connected pseudofolliculitis barbae results in 
disfigurement of the head, face or neck, or scars, there is 
no basis for evaluation under Diagnostic Codes 7800 or 7801-
7805.  The most recent evidence of record, a January 2007 VA 
treatment report, reflects that there was no evidence of any 
facial scarring, erythematous papules or pustules or 
alopecia.  

After a review of the evidence of record, the Board finds 
that the criteria for an increased evaluation in excess of 10 
percent for the service-connected pseudofolliculitis barbae 
have not been met under Diagnostic Code 7806.  In reaching 
the foregoing determination, the Board observes that the 
veteran's pseudofolliculitis barbae does not affect 20 to 40 
percent of his entire body, or 20 to 40 percent of his 
exposed areas affected (here, the face and neck).  

Further, the recent medical reports reflect that the veteran 
had been prescribed topical creams and lotions for his 
pseduofolliculitis barbae, they do not show that it was so 
severe as to require systemic therapy such as corticosteroids 
or other immunosuppressive drugs for at least six weeks or 
more during the past 12-month period.  Thus, in view of the 
foregoing, the Board finds that a preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of 10 percent for his service-connected 
pseduofolliculitis barbae.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Finally, the Board has considered whether "staged" ratings 
are appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, 
however, shows the same level of pseudofolliculitis barbae 
under the rating schedule throughout the period since the 
effective date of service connection, i.e., September 10, 
2003.  It does not support assigning different percentage 
disability ratings during the period in question.  Id. 


IV.  Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected pseduofolliculitis barbae has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

To this end, while the evidence of record reflects that the 
veteran reported having lost jobs because of his refusal to 
shave his beard, it also discloses that he lost his position 
as a laborer after he sustained an injury to his left hand.  
In addition, the veteran has also indicated that he is 
currently receiving disability benefits from the SSA due to 
"shoulder and other Health conditions," as opposed to his 
service-connected pseudofolliculitis barbae.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating for pseudofolliculitis barbae is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


